Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A search of the prior art failed to turn up each and every claimed limitation in a single reference or an appropriate combination of multiple references. In particular, the combination of an aluminum alloy brazing sheet that includes a two-layer material with a core material and brazing material having compositions as set forth within the claims with the drop-fluidity test as set forth within the instant claims was not turned up in a search of the prior art. 
It is noted that the International Searching Authority failed to turn up any references in the International Search Report that indicates that the claims lack novelty or inventive step. 
A search turned up U.S. Patent Application Number 2010/0263768, which is directed to an aluminum alloy clad sheet for heat exchangers including a core material, a cladding material 1, and a cladding material 2. (Abstract) The core material containing 0.5 to 1.2% of Si, 0.2 to 1.0% of Cu, and 1.0 to 1.8% of Mn, with the balance being Al and unavoidable impurities, the cladding material 1 containing 3 to 6% of Si, 2 to 8% of Zn, and at least one of 0.3 to 1.8% of Mn and 0.05 to 0.3% of Ti, with the balance being Al and unavoidable impurities, and the cladding material 2 containing 6 to 13% of Si, with the balance being Al and unavoidable impurities. (Abstract) This reference does not set forth the claimed drop-type fluidity test. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784